DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 2/18/2021.  Claims 1-20 are pending in the case.  Claims 1, 11, and 20 are independent claims.

Examiner’s Note
The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  MPEP § 2111.04(II).  See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.  Accordingly, a proper rejection of method claim 17 must teach analog or digital forms but not necessarily both.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-13, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Min et al. (US 2015/0105125 A1, hereinafter Min) in view of Vangen et al. (US 2019/0243883 A1, hereinafter Vangen).

As to independent claim 1, Min teaches a device, comprising:
a display (figure 1 part 151);
a memory configured to store an model to obtain an output layout information of an additional information provided in the device (figure 1 part 160); and
a processor connected to the display and the memory and configured to control the device (figure 1 part 180), wherein the processor is configured to:
obtain, based on an output layout of main information provided in the device being selected, the output layout information of the additional information by inputting information related to the output layout of the main information to the model (“displaying control information or receiving a control command by utilizing the circumferential region of the mobile terminal,” paragraph 0218 lines 1-3; also compare figures 10A and 11A), and
control the display to display a user interface (UI) screen comprising the main information and the additional information based on the output layout of the main information and the output layout information of the additional information (“When the situational information in environment surrounding the terminal body is collected through the situational information unit 182, the controller 180 reflects the collected situational information in the clock information output to the display unit 151 in step S1230,” paragraph 0259 lines 1-5).
Min does not appear to expressly teach a device wherein the model to obtain an output layout information is an artificial intelligence model trained to obtain an output layout information.
Vangen teaches a device wherein the model to obtain an output layout information is an artificial intelligence model trained to obtain an output layout information (“the user interface layout is generated dynamically based on machine learning such as neural networks and genetic algorithms,” paragraph 0171 lines 4-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model of Min to comprise the artificial intelligence of Vangen.  One would have been motivated to make such a combination to “enhancing user convenience in the watch type mobile terminal in which a display space is restricted” (Min paragraph 0218 lines 5-6).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Min/Vangen further teaches a device:
wherein the main information is a time information, wherein the output layout of the time information comprises information on at least one from among a form, a size, or a color of each of an hour hand, a minute hand, and a second hand for displaying the time information (Min figure 10A shows a short wide hour hand, a long skinny minute hand, and a suppressed second hand), and
wherein the output layout information of the additional information comprises at least one from among a number, a size, a color, or a location of a sub UI for displaying a type of the additional information and the additional information (Min figure 11A part 151 shows a size and location of a sub UI).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Min/Vangen further teaches a device wherein the processor is further configured to:
obtain, based on the output layout of the main information provided in the device being selected, the output layout information of the additional information by inputting information related to the output layout and a user context (“When the situational information in environment surrounding the terminal body is collected through the situational information unit 182, the controller 180 reflects the collected situational information in the clock information output to the display unit 151 in step S1230,” Min paragraph 0259 lines 1-5) to the artificial intelligence model (“the user interface layout is generated dynamically based on machine learning such as neural networks and genetic algorithms,” Vangen paragraph 0171 lines 4-6),
wherein the user context comprises at least one from among a touch (“touch input,” Min abstract line 10) history of a user (“the controller 180 may determine priority of each of the plurality of clock information by reflecting behavior patterns of the user,” Min paragraph 0266 lines 4-6) or an application use history in an external user terminal.

As to dependent claim 8, the rejection of claim 1 is incorporated.  Min/Vangen further teaches a device comprising:
a sensor (“the controller 180 may allocate a region relatively easily accessed by the user depending on a position where the mobile terminal is worn, as a control region by using the sensing results from the sensing unit 150,” Min paragraph 0192 lines 1-4), and
wherein the processor is further configured to:
based on a user biometric information detected through the sensor, control the display to display the UI screen comprising additional information related to the detected user biometric information (“in a first state in which the mobile terminal is worn on the user's left wrist, the controller 180 may allocate a control region to one side of the display unit 151, and in a second state in which the mobile terminal is worn on the user's right wrist, the controller 180 may allocate a control region to the other side of the display unit 151,” Min paragraph 0192 lines 7-12).

As to independent claim 11, Min teaches a control method of a device comprising an model to obtain an output layout information of an additional information provided in the device, the method comprising:
obtaining, based on an output layout of a main information provided in the device being selected, the output layout information of the additional information by inputting information related to the output layout of the main information to the model (“displaying control information or receiving a control command by utilizing the circumferential region of the mobile terminal,” paragraph 0218 lines 1-3; also compare figures 10A and 11A); and
displaying a user interface (UI) screen comprising the main information and the additional information based on the output layout of the main information and the output layout information of the additional information (“When the situational information in environment surrounding the terminal body is collected through the situational information unit 182, the controller 180 reflects the collected situational information in the clock information output to the display unit 151 in step S1230,” paragraph 0259 lines 1-5).
Min does not appear to expressly teach a method wherein the model to obtain an output layout information is an artificial intelligence model trained to obtain an output layout information.
Vangen teaches a method wherein the model to obtain an output layout information is an artificial intelligence model trained to obtain an output layout information (“the user interface layout is generated dynamically based on machine learning such as neural networks and genetic algorithms,” paragraph 0171 lines 4-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the model of Min to comprise the artificial intelligence of Vangen.  One would have been motivated to make such a combination to “enhancing user convenience in the watch type mobile terminal in which a display space is restricted” (Min paragraph 0218 lines 5-6).

As to dependent claim 12, the rejection of claim 11 is incorporated.  Min/Vangen further teaches a method:
wherein the main information is a time information, and wherein the output layout of the time information comprises information on at least one from among a form, a size, or a color of each of an hour hand, a minute hand, and a second hand for displaying the time information (Min figure 10A shows a short wide hour hand, a long skinny minute hand, and a suppressed second hand), and
wherein the output layout information of the additional information comprises at least one from among a number, a size, a color, or a location of a sub UI for displaying a type of the additional information and the additional information (Min figure 11A part 151 shows a size and location of a sub UI).

As to dependent claim 13, the rejection of claim 11 is incorporated.  Min/Vangen further teaches a method wherein the obtaining the output layout information of the additional information further comprises:
obtaining, based on the output layout of a main information provided in the device being selected, the output layout information of the additional information by inputting information related to the output layout and a user context to the artificial intelligence model (“the user interface layout is generated dynamically based on machine learning such as neural networks and genetic algorithms,” Vangen paragraph 0171 lines 4-6),
wherein the user context comprises at least one from among a touch (“touch input,” Min abstract line 10) history of a user (“the controller 180 may determine priority of each of the plurality of clock information by reflecting behavior patterns of the user,” Min paragraph 0266 lines 4-6) or an application use history in an external user terminal.

As to dependent claim 18, the rejection of claim 11 is incorporated.  Min/Vangen further teaches a method wherein the device further comprises a sensor, and:
wherein the method further comprises:
controlling, based on a user biometric information detected through the sensor, the display to display the UI screen comprising additional information related to the detected user biometric information (“in a first state in which the mobile terminal is worn on the user's left wrist, the controller 180 may allocate a control region to one side of the display unit 151, and in a second state in which the mobile terminal is worn on the user's right wrist, the controller 180 may allocate a control region to the other side of the display unit 151,” Min paragraph 0192 lines 7-12).

Claims 4 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Min in view of Vangen and Arnold (US 2013/0019191 A1).

As to dependent claim 4, the rejection of claim 3 is incorporated.
Min/Vangen does not appear to expressly teach a device
wherein a touch history of the user comprises at least one from among a touch area or a touch location, and
wherein the processor is further configured to: obtain at least one from among a size or location of a sub UI for displaying the additional information by inputting at least one from among the touch area or the touch location to the artificial intelligence model.
Arnold teaches a device
wherein a touch history of the user comprises at least one from among a touch area or a touch location (“keyboard adjustment routine 130 that is configured to process the key presses queued in routine 110,” paragraph 0055 lines 1-3), and
wherein the processor is further configured to: obtain at least one from among a size or location of a sub UI for displaying the additional information by inputting at least one from among the touch area or the touch location to the artificial intelligence model (“in block 138, the shape of the visual element for the key, i.e., the display region, is adjusted based on the adjusted shape of the active region of the key, e.g., to apply a border around the key,” paragraph 0058 lines 1-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch history of Min/Vangen to comprise the touch history of Arnold.  One would have been motivated to make such a combination to make accurate user input easier.

As to dependent claim 14, the rejection of claim 13 is incorporated.
Min/Vangen does not appear to expressly teach a method
wherein the touch history of the user comprises at least one from among a touch area or a touch location, and
wherein the obtaining the output layout information of the additional information further comprises: obtaining at least one from among a size or a location of a sub UI for displaying the additional information by inputting at least one from among the touch area or the touch location to the artificial intelligence model.
Arnold teaches a method
wherein the touch history of the user comprises at least one from among a touch area or a touch location (“keyboard adjustment routine 130 that is configured to process the key presses queued in routine 110,” paragraph 0055 lines 1-3), and
wherein the obtaining the output layout information of the additional information further comprises: obtaining at least one from among a size or a location of a sub UI for displaying the additional information by inputting at least one from among the touch area or the touch location to the artificial intelligence model (“in block 138, the shape of the visual element for the key, i.e., the display region, is adjusted based on the adjusted shape of the active region of the key, e.g., to apply a border around the key,” paragraph 0058 lines 1-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch history of Min/Vangen to comprise the touch history of Arnold.  One would have been motivated to make such a combination to make accurate user input easier.

Claims 5 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Min in view of Vangen and Lee et al. (US 2020/0021954 A1, hereinafter Lee).

As to dependent claim 5, the rejection of claim 3 is incorporated.  Min/Vangen further teaches a device wherein the processor is further configured to obtain the additional information providing a notification related to a function of the application (Min figure 11A part 151 “NEW MESSAGE ARRIVES”).
Min/Vangen does not appear to expressly teach a device comprising inputting an application use history in the external user terminal to the artificial intelligence model.
Lee teaches a device comprising inputting an application use history in the external user terminal to the artificial intelligence model (“a first control model which is learned based on a device control history for each user of a plurality of external mobile terminals,” paragraph 0243 lines 2-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the history of Min/Vangen to comprise the external user terminal of Lee.  One would have been motivated to make such a combination to provide more data to the model.

As to dependent claim 15, the rejection of claim 13 is incorporated.  Min/Vangen further teaches a method comprising obtaining the additional information providing a notification related to a function of the application (Min figure 11A part 151 “NEW MESSAGE ARRIVES”).
Min/Vangen does not appear to expressly teach a method comprising inputting an application use history in the external user terminal to the artificial intelligence model.
Lee teaches a method comprising inputting an application use history in the external user terminal to the artificial intelligence model (“a first control model which is learned based on a device control history for each user of a plurality of external mobile terminals,” paragraph 0243 lines 2-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the history of Min/Vangen to comprise the external user terminal of Lee.  One would have been motivated to make such a combination to provide more data to the model.

Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Min in view of Vangen and Alberth et al. (US 2011/0148917 A1, hereinafter Alberth).

As to dependent claim 6, the rejection of claim 1 is incorporated.  Min/Vangen further teaches a device wherein the main information is a time information including location information of at least one from among an hour hand, a minute hand, and a second hand based on a current time information (Min figure 10A).
Min/Vangen does not appear to expressly teach a device wherein the processor is further configured to change a location of a sub UI for displaying the additional information based on location information of at least one from among an hour hand, a minute hand, and a second hand based on a current time information.
Alberth teaches a device wherein the processor is further configured to change a location of a sub UI for displaying the additional information based on location information of other objects (“display the background setting and the icons on the display screen such that the high importance portion(s) of the background setting is viewable,” abstract lines 14-16).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of Min/Vangen to comprise the arrangement of Alberth.  One would have been motivated to make such a combination to avoid overlapping information.

As to dependent claim 16, the rejection of claim 11 is incorporated.  Min/Vangen further teaches a method wherein the main information is a time information including location information of at least one from among an hour hand, a minute hand, and a second hand based on a current time information (Min figure 10A).
Min/Vangen does not appear to expressly teach a method comprising changing a location of a sub UI for displaying the additional information based on location information of at least one from among an hour hand, a minute hand, and a second hand based on a current time information.
Alberth teaches a method comprising changing a location of a sub UI for displaying the additional information based on location information of other objects (“display the background setting and the icons on the display screen such that the high importance portion(s) of the background setting is viewable,” abstract lines 14-16).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of Min/Vangen to comprise the arrangement of Alberth.  One would have been motivated to make such a combination to avoid overlapping information.

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Min in view of Vangen and Huculak (“How to change date and time formats on Windows 10,” 30 December 2016, https://www.windowscentral.com/how-change-date-and-time-formats-windows-10).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Min/Vangen further teaches a device wherein the main information is a time information, wherein the output layout of the time information provided in the device comprises the output layout in analog form or the output layout in digital form (Min figure 28).
Min/Vangen does not appear to expressly teach a device wherein the processor is further configured to:
obtain, based on the output layout of the time information being in analog form, the output layout information in analog form corresponding to the additional information by inputting information related to the output layout in the analog form to the artificial intelligence model, and
obtain, based on the output layout of the time information being in digital form, the output layout information in digital form corresponding to the additional information by inputting information related to the output layout in the digital form to the artificial intelligence model.
Huculak teaches a device wherein the output layout information of different displays are coordinated to match formats (“the changes you make will not only alter the formats in the Taskbar, but also on apps that query the time and date from Windows, such as Office app,” page 7 paragraph 2 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital and analog forms of Min/Vangen to comprise the coordination of Huculak.  One would have been motivated to make such a combination to make different information displays consistent with each other.

As to dependent claim 17, the rejection of claim 11 is incorporated.  Min/Vangen further teaches a method wherein the main information is a time information, wherein the output layout of the time information provided in the device comprises the output layout in analog form or the output layout in digital form (Min figure 28).
Min/Vangen does not appear to expressly teach a method wherein the obtaining the output layout information of the additional information comprises:
obtaining, based on the output layout of the time information being in analog form, the output layout information in analog form corresponding to the additional information by inputting information related to the output layout in the analog form to the artificial intelligence model; and
obtaining, based on the output layout of the time information being in the digital form, the output layout information of the digital form corresponding to the additional information by inputting information related to the output layout of the digital form to the artificial intelligence model.
Huculak teaches a method wherein the output layout information of different displays are coordinated to match formats (“the changes you make will not only alter the formats in the Taskbar, but also on apps that query the time and date from Windows, such as Office app,” page 7 paragraph 2 lines 1-2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital and analog forms of Min/Vangen to comprise the coordination of Huculak.  One would have been motivated to make such a combination to make different information displays consistent with each other.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Min in view of Vangen and Gandhi (US 2019/0042071 A1).	

As to dependent claim 9, the rejection of claim 1 is incorporated.  Min/Vangen further teaches a device wherein the processor is further configured to:
obtain the output layout information of the additional information by inputting information related to the output layout of the main information and a remaining battery information of the device to the artificial intelligence model (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4), and
wherein the artificial intelligence model is trained to output the output layout information corresponding to the remaining battery information (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4).
Min/Vangen does not appear to expressly teach a device comprising a plurality of output layouts having different battery consumptions.
Gandhi teaches a device wherein the processor is further configured to output layout information corresponding to the remaining battery information from among a plurality of output layouts having different battery consumptions (“in response to the low battery warning 520, the display has been dimmed/darkened to preserve battery power,” paragraph 0040 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery layout information of Min/Vangen to comprise the battery layout information of Gandhi.  One would have been motivated to make such a combination to “to prolong the device's battery life” (Gandhi paragraph 0040 line 11).

As to dependent claim 10, the rejection of claim 1 is incorporated.  Min/Vangen further teaches a device wherein the processor is further configured to:
obtain, based on the device entering a standby mode (“The first clock information may be clock information that can be output in a standby mode,” Min paragraph 0376 lines 7-9), the output layout information of the additional information by inputting information related to the output layout of the main information and information on an estimated battery consumption in the standby mode to the artificial intelligence model (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4), and
wherein the artificial intelligence model is trained to output the output layout information corresponding to the estimated battery consumption (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4).
Min/Vangen does not appear to expressly teach a device comprising a plurality of output layouts having different battery consumptions.
Gandhi teaches a device wherein the processor is further configured to output layout information corresponding to the estimated battery consumption from among a plurality of output layouts having different battery consumptions (“in response to the low battery warning 520, the display has been dimmed/darkened to preserve battery power,” paragraph 0040 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery layout information of Min/Vangen to comprise the battery layout information of Gandhi.  One would have been motivated to make such a combination to “to prolong the device's battery life” (Gandhi paragraph 0040 line 11).

As to dependent claim 19, the rejection of claim 11 is incorporated.  Min/Vangen further teaches a method wherein the obtaining the output layout information of the additional information comprises:
obtaining the output layout information of the additional information by inputting information related to the output layout of the main information and a remaining battery information of the device to the artificial intelligence model (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4),
wherein the artificial intelligence model is trained to output the output layout information corresponding to the remaining battery information (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4).
Min/Vangen does not appear to expressly teach a method comprising a plurality of output layouts having different battery consumptions.
Gandhi teaches a method comprising outputting layout information corresponding to the remaining battery information from among a plurality of output layouts having different battery consumptions (“in response to the low battery warning 520, the display has been dimmed/darkened to preserve battery power,” paragraph 0040 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery layout information of Min/Vangen to comprise the battery layout information of Gandhi.  One would have been motivated to make such a combination to “to prolong the device's battery life” (Gandhi paragraph 0040 line 11).

As to dependent claim 20, the rejection of claim 11 is incorporated.  Min/Vangen further teaches a method
wherein the obtaining the output layout information of the additional information comprises obtaining, based on the device entering a standby mode (“The first clock information may be clock information that can be output in a standby mode,” Min paragraph 0376 lines 7-9), the output layout information of the additional information by inputting information related to the output layout of the main information and information on an estimated battery consumption in the standby mode to the artificial intelligence model (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4), and
wherein the artificial intelligence model is trained to output the output layout information corresponding to the estimated battery consumption (“as illustrated in FIG. 25B, durations of the battery may be classified based on a case of a standby state and a case of execution of a particular function (music play, call, etc.) and displayed in relation to clock information,” Min paragraph 0357 lines 1-4).
Min/Vangen does not appear to expressly teach a method comprising a plurality of output layouts having different battery consumption.
Gandhi teaches a method comprising outputting layout information corresponding to the estimated battery consumption from among a plurality of output layouts having different battery consumption (“in response to the low battery warning 520, the display has been dimmed/darkened to preserve battery power,” paragraph 0040 lines 1-3).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery layout information of Min/Vangen to comprise the battery layout information of Gandhi.  One would have been motivated to make such a combination to “to prolong the device's battery life” (Gandhi paragraph 0040 line 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2020/0133444 A1 disclosing layouts based on artificial intelligence
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145